         Case 3:21-cv-00034-EMC Document 20 Filed 03/25/21 Page 1 of 1




                            OFFICE OF THE CLERK
                        UNITED STATES DISTRICT COURT
                           Northern District of California

                                      CIVIL MINUTES


 Date: March 25, 2021            Time: 1:55-2:21=                Judge: EDWARD M. CHEN
                                       26 Minutes

 Case No.: 21-cv-00034-EMC       Case Name: Barich v. Cotati

Attorney for Plaintiff: Carleton Briggs
Attorney for Defendant: Peter Urhausen

 Deputy Clerk: Angella Meuleman                       Court Reporter: Jo Ann Bryce

                      PROCEEDINGS HELD BY ZOOM WEBINAR

[9] Motion to Dismiss held.

                                          SUMMARY

Parties stated appearances and proffered argument.

Court grants motion with leave to amend as stated on the record. Plaintiffs have 30 days to amend
complaint. Written order to issue.

Initial Case Management Conference set for 4/8/2021 is vacated and rescheduled for 4/29/2021 at
9:30 a.m.
